Citation Nr: 0619680	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

Appellant had active military service from July 1969 to 
August 1971. He served in Vietnam and was awarded the Purple 
Heart Medal and the Combat Infantryman's Badge.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In November 2004, the Board remanded 
this matter for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
some memory loss disturbances of mood and motivation.  He has 
some flashbacks and difficulty sleeping but does not show 
obsessional traits, illogical speech neglect of person 
hygiene, or spatial disorientation.

2.  He has a Global Assessment of Functioning of 45 and has 
been employed throughout most of the appeal period.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for the 
assignment of a 50 percent rating, but no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for PTSD was granted in a February 1999 
rating action, and evaluated as 30 percent disabling 
effective from September 1998.  Later in 1999, the veteran 
filed a claim that was construed as one for an increased 
rating for his PTSD disorder.

The veteran, who was 50 years old, underwent a VA examination 
in April 1999.  It was noted that he was employed.  According 
to the examination report, the veteran experienced recurrent 
and intrusive distressing recollections of traumatic war time 
events.  He also experienced intense psychological distress 
at exposure to internal or external cues that symbolized or 
resembled aspects of the traumatic events.  The veteran made 
efforts to avoid thoughts, feelings, and conversations 
associated with traumatic events as well as activities, 
places and people that aroused recollections of the trauma.  
According to the examination report, the veteran exhibited a 
diminished interest in significant activities, feelings of 
detachment from others, and a sense of a foreshortened 
future.  He also had difficulty sleeping, manifested hyper 
vigilance and an exaggerated startle response, and manifested 
irritability with outbursts of anger. 

On examination, the examiner said the veteran persistently 
re-experienced stressor events with intense fear, 
helplessness, and horror.  Clinically significant distress 
and impaired social functioning were noted.  According to the 
report, the veteran's symptoms were chronic.  There was no 
impairment of thought process or any psychotic symptoms.  It 
was noted the veteran often lost his temper and broke 
furniture at home.  There were no current suicidal or 
homicidal ideations.  The veteran was oriented to person, 
place and time.  It was noted the veteran spent most of his 
time at either home or work.  No time was lost from work and 
the veteran's social impairment was described as moderate.  
The veteran said individual psychotherapy was helpful in 
controlling his psychiatric symptoms.  Some short term memory 
impairment was noted.  There were no obsessive or ritualistic 
behaviors that interfered with routine tasks.  There were no 
panic attacks, but the veteran experienced anxiety attacks.  
It was noted the veteran slept approximately five and half 
hours per night.  Diagnosis was PTSD with a Global Assessment 
of Functioning (GAF) score of 55.

The veteran underwent another VA examination in May 2000.  
The examiner had access to the veteran's medical records.  
According to the examination report, the veteran worked full 
time as a butcher for the previous 10 years.  He did not lose 
any time at work over the past year.  He lived with his wife 
and two daughters, aged 18 and 24.  His psychiatric symptoms 
were continuous since the Vietnam War.  The report described 
the veteran as socially isolated, with no friends outside of 
his work acquaintances.  His PTSD treatment consisted of 
weekly sessions with a social worker at the Brooklyn Vet 
Center, both individually and conjointly with his wife.  The 
examiner reported no impairment of the thought process or 
communication and no delusions or hallucinations.  The 
veteran's ability to maintain personal hygiene was described 
as within normal limits.  He was oriented to person, place 
and time.  Suicidal or homicidal thoughts flashed through his 
mind when he faced a sudden irritation, such as a co-worker 
smashing a box down.  His memory was impaired, especially for 
the short term.  The examiner said the veteran exhibited 
obsessive or ritualistic behavior, such as checking the door 
and looking over his shoulder.  His speech was relevant and 
coherent.  The examiner also noted the presence of panic 
attacks triggered by loud noises and crowded trains.  It was 
noted the veteran did not go on buses with school children.  
His mood was described as depressed and anxious.  Past 
arguments with his wife and daughters were described as less 
frequent since joint treatment began several weeks before.  
Sleep impairment also was noted, occasionally with sweating, 
but the veteran told the examiner it was easier now to return 
to sleep.  The examiner also noted that the veteran was once 
a heavy drinker, but had been in alcohol remission for five 
years, and was capable of managing his benefit payments.  The 
veteran was diagnosed with PTSD and a dysthymic disorder.  
His GAF score was 54.

A VA medical record dated in March 2001 from H.H.S., M.D., 
the director of the PTSD clinical team at the Brooklyn Vet 
Center, relates that the veteran recently began 
pharmacotherapeutic treatment for PTSD.

A March 2001 letter signed by the social worker treating the 
veteran at the Brooklyn Vet Center reflects the veteran's 
individual and group psychotherapy treatment for his PTSD.  
The social worker said the veteran's symptoms apparently had 
a chronic negative impact on his personal, social and 
occupational functioning.  The social worker said he treated 
the veteran since August 1998 and that it was necessary for 
the veteran to undertake additional pharmacological care with 
Dr. H.H.S. of the Brooklyn VA Medical Center.  He listed the 
veteran's symptoms as: depression, isolation, flashbacks, 
nightmares, insomnia, impulsive outbursts of rage, and poor 
social functioning.  The social worker described the veteran 
as stable and noted some limited improvement, but both were 
transient due to chronic unresolved psychiatric issues.  The 
veteran's condition was described as fragile, and it was 
noted he had great difficulty coping with normal stressors of 
everyday living and was easily overwhelmed and frustrated.  
At those times, the social worker said the veteran was 
volatile and there was a high probability of violence.  The 
letter also noted the strained marriage, the veteran's 
chronic underemployment and his chronic substance abuse.

The veteran underwent another VA examination in May 2003.  
The examiner had access to the claims file.  According to the 
examination report, the veteran's psychological complaints 
were frequent and severe.  He had nightly insomnia and spoke 
about problems with rage.  He had nightmares of war-related 
content, woke up drenched in sweat, had intrusive memories of 
the war, and a sensitivity to certain smells that recalled 
wartime experiences.  The veteran avoided other people and 
got into verbal conflicts with others.  The examiner 
described an exaggerated startled response and crying spells.  
He said the veteran was depressed and frightened most of the 
time in the wake of his brother's murder in January 2003.  
His brother was considered the veteran's only friend.  

It was noted the veteran tried several psychiatric 
medications, but these were discontinued due to reported side 
effects.  The veteran told the examiner that group and 
individual therapy helped him cope on a daily basis, but he 
was in much emotional pain.  Since the previous examination, 
the veteran worked full time, but had to be removed from 
customer service due to verbal arguments.  He admitted 
putting his wife and daughters "through hell" at home.  His 
activities and leisure were watching television and listening 
to a walkman radio or stereo with earphones.  The veteran 
admitted a history of violence over the previous two years-
banging walls and knocking holes through doors, and verbal 
arguments.  The veteran denied any history of suicide 
attempts during the past two years, but did endorse suicidal 
ideation without plan or intent to carry this out.  During 
the previous two years, the examiner reported a significant 
impairment in the veteran's social and interpersonal 
relationships, and noted signs of significant impairment 
while the veteran was on the job.  

A mental status examination revealed no formal thought 
disorder, but that the veteran did suffer war-related 
flashbacks.  The examiner reported the veteran's interaction 
as tearful, withdrawn, and that he had difficulty 
concentrating.  There was suicidal ideation, but no plans or 
intent to carry this out.  The veteran denied homicidal 
ideation.  His activities of daily living skills were within 
normal limits.  The veteran reported short term memory 
deficits and endorsed obsessive behavior, such as multiple 
checking of his apartment.  His speech was relevant and 
logical, though somewhat pressured and at times confused.  
According to the examination report, the veteran suffered 
panic attacks two to three times per week, lasting from five 
to 15 minutes.  The veteran was described as in a very 
depressed mood with significant sleep impairment.  It was 
noted he threw objects and banged walls.  Diagnosis was PTSD 
with a GAF score of 45.

An April 2004 signed letter from a social worker at the 
Brooklyn Vet Center relates that the veteran was under 
treatment for his PTSD at the vet center since August 1998.  
He was under the care of Dr. H.H.S., a psychiatrist at the 
Brooklyn VA Medical Center.  The veteran refused all anti-
depressant medications and interferon treatment for fear they 
would further destroy his liver functioning.  

The social worker noted that the veteran continued to present 
with the same symptoms and chronic interpersonal problems 
that he had when he first presented at the vet center.  The 
listed symptoms were: chronic anxiety and social phobia, 
depressed mood, poor self-image and esteem, nightmares, anger 
outbursts, sleeplessness, isolation, poor social skills, lack 
of assertiveness, and chronic interpersonal conflicts.  It 
was noted that the veteran was chronically underemployed and 
was then working as a butcher for a private supermarket.  
Although the veteran maintained a work schedule, the social 
worker said the veteran had little social contact with anyone 
other than his wife and two daughters and his weekly support 
group.  The social worker noted some improvement in the 
veteran's overall functioning.  However, the veteran 
continued to experience the same symptoms as well as a low 
GAF level.  Chronic depression and hyper vigilance continued 
to negatively impact his relationships with his spouse, boss 
and co-workers.  With all those individuals the veteran 
maintained a strained and tense relationship.  The social 
worker said the veteran went through life feeling 
misunderstood, undermined and harassed.  His primary 
motivation to work was guilt feelings and a need to provide 
for his family.  The veteran's symptoms continued a negative 
impact on his post military readjustment.  He remained apart 
from others and felt unworthy of a good life.  The veteran 
daily was haunted with images of combat.  The social worker 
said the veteran was "highly avoidant" and unable to 
tolerate conflict.  He described the veteran's condition as 
fragile and said he was easily overwhelmed and frustrated.  
That is when he had angry outbursts and when there was an 
increased potential for physical violence.  The social worker 
related that the veteran's prognosis was poor, provided he 
remained in treatment.

A readjustment counseling therapist at the Brooklyn Vet 
Center characterized the functioning of the veteran, as 
regards his PTSD, in a signed letter sent to the VA and dated 
in September 2004.  The therapist related that the veteran 
was known to the vet center since August 1998, that he 
participated in individual and group therapies, including a 
weekly PTSD treatment group at the center, and that he 
received psychiatric services from Dr. H.H.S., the chief 
psychiatrist at the Brooklyn VA Medical Center's PTSD Clinic.  

The veteran was described as a then 55-year-old Vietnam War 
combat infantry veteran whose PTSD claim arose from a 
puncture wound by a plunge stick booby trap.  He had 13 years 
of formal education and was employed as a butcher for the 
past eight years.  He was married and lived with his wife for 
the past 29 years.  The therapist said the veteran described 
his relationships with others as "distant" and thought his 
family was afraid of him.  The veteran was mistrustful and 
avoided others in his social relationships outside the 
family.  The veteran identified "living" as one of the 
primary stressors in his life, the therapist explaining the 
veteran referred to coping with going to work (where he felt 
constantly maligned and harassed by coworkers as well as 
unappreciated and under-compensated by his employer), after 
which he then went home to adverse estrangement within his 
family life.  All of this contributed to what the therapist 
described as isolation, depression and anxiety (noted as two 
to three times a week), an inability to sleep at night (as 
the veteran averaged three to four hours of sleep per day 
with frequent awakenings), and an inability to maintain 
concentration at work and on tasks at home.  He had 
difficulty remembering little things, such as names, 
groceries, and duties.  The veteran also reported that 
homicidal thoughts were common at work, but were under 
control, and that it was difficult not to "blow up" at 
home.  

The therapist reported no remission of the veteran's symptoms 
during his current treatment.  The most troublesome symptoms 
were noted as: isolation, sleep deprivation, outbursts of 
anger, and social mistrust.  Work as a butcher was described 
as an outlet for aggressive impulses, although the blood 
often triggered increased anxiety and flashbacks.  There was 
also the stress and adversity associated with his 
difficulties in working relationships with others.  The 
therapist reported that the veteran was unable to establish 
and maintain effective work relationships.  This pattern also 
extended to most social situations.  The veteran associated 
these social difficulties with his continued distress from 
traumatic war experiences.

Regarding the mental status of the veteran, the therapist 
described him as a serious and yet aloof appearing man 
dressed in casual clothes whose grooming and hygiene were 
fair.  His eye contact and posture were poor.  He was 
constantly wringing his hands with sporadic hand, arm and 
foot movements.  He appeared healthy, though apprehensive and 
unshaven.  The veteran's demeanor was described as apathetic, 
his speech of low tone and hesitant with some obscure answers 
to questions.  Affect was blunted.  There was no evidence of 
psychotic thought processes.  According to the therapist's 
summary, thought included intrusive memories, as well as 
distressing recent and remote events and behaviors.  The 
veteran was described as oriented to time, place, person and 
situation.  His intellectual functioning was described as 
above average.

The veteran's response to some Vietnam War events involved 
intense fear, helplessness and occasional horror.  The 
veteran persistently experienced these traumatic events 
through recurrent and intrusive recollections, including 
images and thoughts, and recurrent distressing dreams of the 
events leading to sleep disruption.  The veteran persistently 
avoided stimuli associated with the trauma, and exhibited 
numbing of general responsiveness through efforts to avoid 
thoughts, feelings and conversations associated with the 
events.  The therapist also noted a marked diminished 
interest and participation in significant activities that the 
veteran enjoyed prior to the war events.  The therapist 
concluded that the veteran's disturbance caused clinically 
significant and severe distress and impairment in social, 
occupational and familial areas of his functioning.  He said 
the veteran had made a poor adjustment with his inability to 
maintain adequate gainful employment, his subjective 
unhappiness, and family strain.  The veteran told the 
therapist that his symptoms were present since service and 
never in remission.  He also related troubling thoughts of 
killing co-workers and doing terrible things to his wife.  He 
abused alcohol in the past but was now sober as a condition 
for participating in the PTSD group treatment.  Prognosis was 
guarded.

The veteran expressed an interest in trying medication to 
control his anger in a January 2005 VA outpatient medical 
record.  The veteran thought people at work made noise on 
purpose in order to bother him.  Dr. H.H.S. was to prescribe 
Prozac and Buspar.

A February 2005 VA outpatient medical record reflects the 
veteran's PTSD treatment at the mental health clinic and that 
he denied any suicidal or homicidal thoughts.

In a June 2005 VA outpatient medical record, Dr. H.H.S. 
states the veteran thought he argued too much at work with 
his Korean boss.  Both yelled at one another.  The veteran 
agreed to an increase in Prozac to 20 mg daily.

A September 2005 VA outpatient note from Dr. H.H.S. reflects 
that the veteran lost his job and that he thought it the 
worst week of his life.  The veteran expressed a wish that he 
was back in Vietnam "because at least there I had a gun."  
In reply to the doctor's question about what he would do with 
a gun, the veteran replied, "Them, me."  The note reflects 
the fact the veteran's former boss was Korean.  It was noted 
the veteran was looking for a job.  Another September 2005 VA 
outpatient medical record reflects the veteran had 
intermittent mood swings, anxiety, nightmares, and insomnia.  
Another September 2005 VA outpatient record from the licensed 
clinical social worker in charge of the state's compensated 
work therapy program reflects a telephone call with the 
veteran to schedule a screening.  The veteran said he wanted 
to concentrate on seeking competitive employment and did not 
want to participate in the program at that time.  

An October 2005 medical record from Dr. H.H.S. relates that 
the veteran was in treatment for medication management of 
PTSD symptoms since 2001.  It was noted the veteran was 
taking fluoxetine and buspirone daily.

A recent letter from the veteran indicated that he had found 
some subsequent employment but had lost that job and was now 
working as a "floater" without specific employment.


II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In view of the holding below on the 
matter of an increased rating, there is no additional notice 
or development deemed indicated.  It is noted that appellant 
has been informed of the evidence needed to warrant an 
increase.  There is no indication that there are any 
pertinent records available that have not been obtained. 

While the case was undergoing development, additional 
guidance concerning notice and development has been provided.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the rating criteria have been provided.  As 
noted, the Board herein is raising the rating to 50 percent.  
Appellant will be notified of the criteria concerning the 
effective date prior to any assignment being made.  In view 
of the foregoing, there is no prejudice to the appellant in 
proceeding to favorable decision on this issue.


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411 and 
a general rating formula, set forth at 38 C.F.R. § 4.130, DC 
9440.  Under that formula, a 30 percent rating is assigned  
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, DC 9440.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and  
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily  
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32].  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 31-40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man, 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Granting the veteran the benefit of the doubt when objective 
and competent medical evidence of record remains in 
equipoise, with evidence supporting a 30 percent rating and 
other evidence supporting a 50 percent rating, the Board will 
grant an increase in the evaluation for PTSD from 30 percent 
disabling to 50 percent disabling, but no more.  

The veteran's PTSD disability currently is evaluated at 30 
percent, pursuant to DC 9411.  Results of the 2003 VA 
examination and correspondence from the veteran's social 
worker and therapist at the Brooklyn Vet Center describe his 
occupational and social impairment in terms that often 
reflect the symptoms of depressed mood, anxiety and chronic 
sleep impairment associated with a 30 percent rating.  

However, there are references in the claims file to an 
isolated homicidal ideation, such as in September 2005 when 
he lost his job, and to impaired impulse control in the 2003 
VA examination, which disclosed banging on walls, knocking 
holes through doors, and verbal arguments during the 
preceding two years.  During much of the appeal period 
appellant was employed.  He did have some impairment 
interacting in the employment situation, but he maintained 
consistent employment through most of the time.

Not all references in the record before us point to a higher 
evaluation under the criteria associated with a 50 percent 
rating.  For example, references to obsessive rituals, such 
as checking the apartment or looking over his shoulder, are 
not claimed to interfere with the veteran's routine 
activities.  The veteran has no long-term memory loss, his 
speech is not illogical, and he has not neglected matters of 
hygiene.  Nevertheless, between his 2000 and 2003 VA 
examinations, the veteran's GAF score fell from a 54, 
reflecting moderate symptoms, to a 45, reflecting serious 
symptoms.

The Board notes too that the record before us ends at the 
time the veteran lost his job in the autumn of 2005.  There 
is no explicit indication he lost his job because of his 
PTSD.  There is evidence that the veteran sought a new job 
and relied on his own skills rather than the compensated work 
therapy program at the Vet Center.  Moreover, there is some 
indication that he got and lost another job, and is currently 
employed as a fill-in employee, as there is a need.  
Regardless of whether the veteran is now employed, the Board 
finds the record evidence shows occupational and social 
impairment associated both with the 30 percent rating 
criteria and the 50 percent rating criteria.  

The Board will resolve all doubt on the actual degree of 
disability in favor of the veteran and grant the higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Thus, a 50 percent rating, but no more, is warranted.

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected PTSD is warranted on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
However, in the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating of 50 percent disabling, but no more, for the 
veteran's PTSD is granted, subject to the law and regulations 
governing the payment of monetary benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


